Case 1:18-cv-00040-SPW Document 84 Filed 11/10/20 Page 1 of 2

FILE}

NOV 09 2020
IN THE UNITED STATES DISTRICT COURT Clerk, US District Vou

District Of Montana

FOR THE DISTRICT OF MONTANA Billings
BILLINGS DIVISION
MIGUEL ANGEL REYNAGA
HERNANDEZ, CV 18-40-BLG-SPW
Plaintiff,
ORDER

VS,

DERREK SKINNER, in his individual
capacity, and PEDRO HERNANDEZ,
in his individual capacity,

Defendants.

 

 

Upon the Defendants’ Unopposed Motion to Vacate and Reset Trial (Doc.
83), and for good cause appearing,

ITIS HEREBY ORDERED that the Final Pretrial Conference presently set
for Monday, January 25, 2021 at 1:30 p.m. is VACATED.

IT IS FURTHER ORDERED that the Jury Trial presently set for Monday,

February 8, 2021 at 9:00 a.m. is VACATED.
Case 1:18-cv-00040-SPW Document 84 Filed 11/10/20 Page 2 of 2

IT IS FURTHER ORDERED that a telephonic scheduling conference is
set on Tuesday, December 15, 2020 at 2:00 p.m. MST. The purpose of this
scheduling conference is to reset a trial date and related deadlines. Counsel shall
appear telephonically by following these steps:

1. Dial: 1-877-336-1828

2. Enter Access Code: 5803070#
3. Press: #

4. Speak your name at the tone

The clerk is directed to notify counsel of the entry of this Order.

A

DATED this g day of November, 2020.

SUSAN P. WATTERS
United States District Judge
